Exhibit RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our ratio of earnings to fixed charges on a reported basis for the periods indicated.Earnings consist of income from continuing operations plus fixed charges.Fixed charges consist of interest expense and amortization of deferred financing costs.We have calculated the ratio of earnings to fixed charges by adding net income from continuing operations to fixed charges and dividing that sum by such fixed charges. Year Ended December 31, 2004 2005 2006 2007 2008 (in thousands) Income from continuing operations before incometaxes $ 13,807 $ 39,674 $ 58,252 $ 67,591 $ 77,619 Interest expense 44,008 34,771 47,611 44,092 39,746 Income before fixed charges $ 57,815 $ 74,445 $ 105,863 $ 111,683 $ 117,365 Interest expense $ 44,008 $ 34,771 $ 47,611 $ 44,092 $ 39,746 Total fixed charges $ 44,008 $ 34,771 $ 47,611 $ 44,092 $ 39,746 Earnings / fixed charge coverage ratio 1.3 x 2.1 x 2.2 x 2.5 x 3.0 x -I-6-
